DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Verkasalo et al (US PUB 2015/0220814) (Eff filing date of app 2/6/2014) (Hereinafter Verkasalo) in view of Brave et al ( US Pub. 2009/0037355) (Eff filing date of app: 12/27/2005)(Hereinafter Brave).
As to claims 1, 8, and 15, Verkasalo teaches a computer-implemented method comprising: 
identifying within a display screen an application window having contextually relevant information (see p. 65 and 67, relevant data collected);
capturing a first screenshot of the contextually relevant information in the application window (see p. 66, screen capturing) ; 
identifying within the display screen a secondary window having additional relevant information (see fig. 7, screen capture at different times, characters 710 and 712); 
appending the first screenshot with the additional relevant information to generate a complete screenshot (see p. 67, “to item 408b in the figure, the meter is advantageously configured to collect other relevant data points and associate or link these with a particular action of the user.”, p. 40, “FIG. 14 is a flow diagram of an embodiment of a method for compressing and transferring indications of screen captured images (screenshot images)” ; and 
presenting the complete screenshot to the requesting user (see fig. 14, character 1412, output text file).
Verkasalo does not expressly teach collecting context data associated with a requesting user.
Brave teaches context based content recommendation, see abstract, in which he teaches 
collecting context data associated with a requesting user (see p. 12, “Profiling/Behavioral targeting in its common form also borrows heavily from phase 1 techniques. Here, based on a user's prior behavior on a site, e.g. the pages clicked or products purchased, a profile is built for that user. This profile may, in the simple case, be based on a collection of pages clicked or products purchased.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Verkasalo by the teaching of Brave, because collecting context data associated with a requesting user, would enable the method to get the most relevant information to the user, because the user preferences are going to be collected beforehand.

As to claims 2, 9, and 16, Verkasalo as modified teaches wherein the context data includes correspondence data of the requesting user (see Brave, P. 145, displays in response to search or recommendation request).

As to claims 3, 10, and 17, Verkasalo as modified teaches wherein: the context data is collected from computing devices associated with the requesting user (see Brave, fig. 2 and p. 50-51, user behaviors on a device); and 
the context data includes activity of the user on at least one of the computing devices (see Brave, p. 51, “amount to click analysis and purchase behavior. First, they take into account a wide variety of user behaviors including, but not limited to, clicks, time spent on a page, scrolling and mouse movement, explicit actions such as print, email, bookmark, links used, frequency of return visits”).

As to claims 4, 11, and 18, Verkasalo as modified teaches wherein the step of appending the first screenshot includes: capturing a second screenshot containing the additional relevant information; and adding the second screenshot to an image including the first screenshot (see Verkasalo, fig. 7, character 710-712, multiple screenshot to be compress).

As to claims 5, 12, and 19, Verkasalo as modified teaches The computer-implemented method further comprising: analyzing the collected context data to determine the contextually relevant information (see Verkasalo,  p. 11, “recognizing contextual factor”).

As to claims 7 and 14, Verkasalo as modified teaches wherein the secondary window is one of a document, an image, and a web browser page (see Verkasalo, p. 13, web site and p. 1, image captures).


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verkasalo in view of Brave and further in view of Pearlman et al. (US Pub. 2017/0052983) (Eff filing date of app: 7/15/2015) (Hereinafter Pearlman).

As to claims 6, 13 and 20, Verkasalo as modified teaches the computer-implemented method further comprising: 
the context data includes internet of things communications data associated with the requesting user (see Verkasalo, fig. 1, users with internet connections to database); and 
the context data includes social media posts generated by the requesting user within a pre-determined amount of time before receiving the request for the screenshot (see Brave, fig. 18 and p. 35 and p. 111, where the date is collected in real time based on user activities, where one of the activities can be social media post).
Verkasalo does not teach receiving a request for a screenshot from the requesting user.
Pearlman teaches a system and method for screenshot linking, see abstract, in which he teaches receiving a request for a screenshot from the requesting user (see p. 3, “Users of client devices can view content provided by companies using a web browser or other application. Some users may capture screenshots relating to content that interests them on their client devices.”). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Verkasalo by the teaching of Pearlman, because receiving a request for a screenshot from the requesting user, would enable the method because the user can select and add to his profile what is relevant to him/her. Helping the method to be more precise with the context that is going to be presented to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164